                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               (SOUTHERN DIVISION)
                              Case No.: 7:18-cv-00117-FL


HEALTH & BEAUTY TECHNOLOGIES, INC.,                              ORDER
and MEDI-BUILD INTERNATIONAL CORP.,                     GRANTING JOINT MOTION TO
                                                        MODIFY THE AMENDED CASE
                      Plaintiffs,                         MANAGEMENT ORDER

v.

MERZ PHARMA GmbH KGAA, and MERZ
NORTH AMERICA, INC.,

                      Defendants.



       This matter is before the Court upon the Joint Motion to Modify the Amended Case

Management Order (“Joint Motion”).

       It appearing to the Court, after considering the Joint Motion, (i) that the Joint Motion has

been timely filed; (ii) that the granting of the Joint Motion will not cause any undue delay or

prejudice to any parties; (iii) that granting the Joint Motion will facilitate the efficient

administration of justice; and (iv) that, for good cause shown, the Joint Motion should be

granted.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Plaintiffs and

Defendants’ Joint Motion should be, and hereby is, granted, and the Amended Case Management

Order [Doc. 263] is modified to reflect the following deadlines: (1) Federal Rule of Civil

Procedure 26(a)(2) expert disclosures, including reports from retained experts, shall be served by

September 4, 2020; (2) Federal Rule of Civil Procedure 26(e) supplementations of disclosures

shall be served be served by September 4, 2020; (3) disclosures and reports by any rebuttal




           Case 7:18-cv-00117-FL Document 267 Filed 08/03/20 Page 1 of 2
experts shall be served by September 25, 2020; (4) fact discovery will conclude by October 9,

2020; and (5) all discovery shall be commenced or served in time to be completed by October

30, 2020.

       IT IS SO ORDERED.
     3rd day of ________
This ___         August 2020.




                                                  ____________________________________
                                                       LOUISE WOOD FLANAGAN
                                                         United States District Judge




                                             2

            Case 7:18-cv-00117-FL Document 267 Filed 08/03/20 Page 2 of 2
